Citation Nr: 1234176	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  09-00 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected general anxiety disorder.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to May 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Louisville, Kentucky. 

The April 2008 rating decision awarded service connection and assigned an initial 10 percent disability rating, effective October 17, 2006.  The Veteran appealed the rating assigned, and in a September 2011 Board decision, an initial 30 percent disability rating was awarded.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued an Order in January 2012 granting a joint motion of the parties to vacate the Board's decision to the extent that it denied an initial disability rating in excess of 30 percent for general anxiety disorder.  The case was remanded to the Board for action consistent with the joint motion.

During the Veteran's January 2011 VA examination, he indicated that he was planning to seek out benefits for TDIU after his appeal case was completed.  While the Veteran did not specifically indicate for which service-connected disability a TDIU was warranted, he has, essentially indicated that he cannot work as a result of a service-connected disability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the issues before the Board are as set forth above.




REMAND

In light of the parties' joint motion as described above, the Board finds that further development is necessary prior to final adjudication of the Veteran's claim.  The parties asserted that the Board failed to adequately explain why the Veteran's general anxiety disorder did not warrant a disability rating in excess of 30 percent.  

The Board is bound by the findings contained in the joint motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case; the Board is therefore not free to do anything contrary to the Court's prior action with respect to the same claim).

Upon preliminary review of the evidence of record, and in light of the discussion contained in the joint motion, the Board finds that the Veteran should be afforded a current VA examination in conjunction with his increased disability rating claim.

The Veteran's most recent VA examination was performed in January 2011.  Following his examination, the Veteran submitted correspondence to VA indicating his belief that the VA examination performed was inadequate, and that his symptoms were worse than listed in the examination report.  He then listed contradictions between the symptoms listed in the examination report and what he was currently experiencing.  In addition, the Veteran's wife submitted a statement in July 2012 essentially indicating that the Veteran's symptoms had worsened.  She described the sometimes difficult nature of their relationship, and how he experiences increased startle response, nightmares, sleeplessness, and nervousness.  

Where a Veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that the evidence received since the January 2011 VA examination shows the Veteran's contentions (and those of his wife) that his symptoms are worse than reflected on the examination report.  Thus, the Board is of the opinion that the Veteran should be afforded a new VA examination to determine the current nature and severity of his anxiety disorder.  

Additionally, as noted above, the Veteran has asserted that he was unable to work full time due to his service-connected disabilities.  In Rice, the Court held that a claim for a TDIU is part of an increased disability rating claim when such claim is raised by the record.  In the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the service-connected disabilities have on the ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Thus, the Veteran should be afforded a VA examination to determine whether his service-connected disabilities prevent him from securing or following employment for which his education and occupational experience would otherwise qualify him.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO/AMC shall undertake appropriate development to obtain any outstanding medical records pertaining to treatment or evaluation of the Veteran's service-connected disabilities.

2.  The RO/AMC shall schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his generalized anxiety disorder.  The claims file and a copy of this Remand shall be made available to the examiner in conjunction with the examination and the examiner should indicate that the claims folder was reviewed.  All tests deemed necessary by the examiner must be performed, and all findings set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected generalized anxiety disorder in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9400.

The findings of the examiner shall address the degree and extent of social and occupational impairment attributable to the Veteran's PTSD, to include providing an opinion as to whether he is considered to be totally socially and occupationally impaired due to PTSD.  The examiner must assign a GAF score and explain the basis for this finding.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life. A complete rationale for any opinion expressed shall be provided.

3.  The RO/AMC shall schedule the Veteran for a VA examination to determine whether his service-connected disabilities, either alone or in combination prevent him from securing or following employment for which his education and occupational experience would otherwise qualify him.

The claims file, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.
The examiner is requested to opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities, either alone or in combination, preclude him  from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him. 

The examiner must provide reasons for the opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


